PER CURIAM
*450Defendant, the respondent, moves for reconsideration of our decision, Makarios-Oregon, LLC v. Ross Dress-for-Less, Inc. , 293 Or. App. 732, 430 P.3d 142 (2018), requesting that we reconsider our designation of plaintiff, the appellant, as the prevailing party for purposes of costs on appeal. Plaintiff does not oppose defendant's motion. We grant defendant's motion for reconsideration and revise the prevailing-party designation to designate defendant as the prevailing party *1126on appeal. See ORAP 13.05(3) ; Village at North Pointe Cond. Assn. v. Bloedel Constr. , 281 Or. App. 322, 332, 383 P.3d 409 (2016).
We likewise revise our allowance of costs based on the revised prevailing party designation. We revise the cost allowance to "Costs allowed, payable by Appellant."
Reconsideration allowed; former opinion and disposition adhered to; designation of prevailing party revised to designate respondent Ross Dress-for-Less, Inc., as the prevailing party on appeal.